     Case 2:19-cv-08611-JWH-PLA Document 28 Filed 10/14/20 Page 1 of 2 Page ID #:140



 1    Evan J. Smith, Esquire (SBN 242352)
      esmith@brodskysmith.com
 2    Ryan Cardona, Esquire (SBN 302113)
      rcardona@brodskysmith.com
 3    BRODSKY & SMITH, LLC
      9595 Wilshire Blvd., Ste. 900
 4    Beverly Hills, CA 90212
      Telephone: (877) 534-2590
 5    Facsimile: (310) 247-0160
 6    Attorneys for Plaintiff
 7
                                    UNITED STATES DISTRICT COURT
 8

 9                                CENTRAL DISTRICT OF CALIFORNIA
10        EDGAR VILLALPANDO,                                        Case No. 2:19-cv-08611-JWH-PLA
11                                                                  UPDATED NOTICE OF SIGNED
                                  Plaintiff,                        SETTLEMENT AGREEMENT AND
12                                                                  45-DAY FEDERAL AGENCY
                vs.
                                                                    REVIEW PERIOD
13
          BLAIR ADHESIVE PRODUCTS,                                  Complaint Filed: October 7, 2019
14
          INC.
15
                                  Defendant.
16

17
               PLEASE TAKE NOTICE that pursuant to Local Rule 40-2 the parties have
18
      reached a settlement resolving all claims in this action. The settlement is contingent
19
      upon the expiration of the federal agency 45-day review period.1
20
               PLEASE TAKE FURTHER NOTICE that, in accordance with federal law,
21
      no judgment disposing of this action may be entered prior to 45 days following the
22
      receipt of the proposed settlement by the United States Department of Justice and
23
      the National and Region IX offices of the United States Environmental Protection
24
      Agency. See 40 C.F.R. § 135.5 (requiring the parties to provide notice to the court
25
      of the 45-day review period under 33 U.S.C. § 1365(c)). Such notice was mailed by
26
27    1
       Title 33 of the United States Code, Section 1365(c) provides that “[n]o consent judgment shall be entered in an
      action in which the United States is not a party prior to 45 days following the receipt of a copy of the proposed
28    consent judgment by the Attorney General and the Administrator.”
                                                              -1-
      UPDATED NOTICE OF SIGNED SETTLEMENT AGREEMENT AND 45-DAY FEDERAL AGENCY REVIEW
                                           PERIOD
     Case 2:19-cv-08611-JWH-PLA Document 28 Filed 10/14/20 Page 2 of 2 Page ID #:141



 1    certified mail return receipt requested to the agencies on September 14, 2020. On
 2    October 14, 2020, the Department of Justice advised the parties that it had received
 3    the proposed settlement on September 14, 2020, and requested that the parties advise
 4    the Court that it is the Department of Justice’s position that it has until October 29,
 5    2020, to review the proposed settlement. If any of the reviewing agencies object to
 6    the proposed agreement, the parties would require additional time to meet and confer
 7    and attempt to resolve the agencies’ concerns.
 8          Should the Court require any additional information, the undersigned will
 9    provide it upon request.
10
      Dated: October 14, 2020                         Respectfully Submitted,
11

12
                                                      BRODSKY & SMITH, LLC

13                                                    By:s/ Evan J. Smith, Esquire
14                                                    Evan J. Smith, Esquire
                                                      esmith@brodskysmith.com
15                                                    Ryan Cardona, Esquire
16                                                    rcardona@brodskysmith.com
                                                      9595 Wilshire Boulevard, Suite 900
17                                                    Beverly Hills, CA 90212
18                                                    Telephone: (877) 534-2590
                                                      Facsimile: (310) 247-0160
19

20                                                    Attorneys for Plaintiff

21

22

23

24

25

26
27

28
                                                -2-
      UPDATED NOTICE OF SIGNED SETTLEMENT AGREEMENT AND 45-DAY FEDERAL AGENCY REVIEW
                                           PERIOD
